DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 August 2021 has been entered.
Drawings
3.	The drawings were received on 01 July 2021.  These drawings are acceptable.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 27 August 2021 was filed after the mailing date of the Notice of Allowance on 28 May 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reason for Allowance
5.	Claims 13-16, 18, 20, 21, 27, 28, and 31-38 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
As to Claim 13, Pang et al., WO Publication No. 2015/084269 A1 (“Pang”) (also see corresponding Pang et al., U.S. Patent Application Publication No. 2016/0310048 A1), teaches the following: 
a reconfigurable (page 4, fifth paragraph, the sensor is a single sensor comprising an auxiliary electrode, a reference electrode and more than one working electrode. It is also preferable that such sensor is configured to detect more than one distinct physiological parameter and generate signals representative and corresponding to each distinct physiological parameter; therefore the sensor reconfigures its self for each different physiological parameter, the send the appropriate signal, see claim 9) electrochemical biosensor (abstract, biosensor; page 4, 5th paragraph, electrochemical sensor) adapted for performing a plurality of measurement techniques (page 8, second paragraph, amperometric, potentiometric, conductometric and electrical impedance spectroscopy (EIS) sensing methods, claim 9, the sensor detects more than one physiological parameter).
As to Claim 27, Pang teaches the following: 
a system for performing electrochemical sensing tests on a subject’s body (abstract; page 11 second paragraph, body; page 4, electrochemical sensor), comprising: 
page 14, second to last paragraph, the reader 112 may be embedded in a mobile device, such as a mobile smartphone device); and 
a reconfigurable (age 4, fifth paragraph, the sensor is a single sensor comprising an auxiliary electrode, a reference electrode and more than one working electrode, it is also preferable that such sensor is configured to detect more than one distinct physiological parameter and generate signals representative and corresponding to each distinct physiological parameter; therefore the sensor reconfigures its self for each different physiological parameter, the send the appropriate signal, see claim 9) electrochemical biosensing circuit (abstract, biosensor; page 4, 5th paragraph, electrochemical sensor; and figure 6) configured to perform a plurality of measurement techniques (page 4, fifth paragraph, sensor for configured to detect more than one distinct physiological parameter and generate signals representative and corresponding to each distinct physiological parameter, page 8 paragraph 2 the parameters use different measurement techniques; see claim 9) in a plurality of modes (see claim 9 and page 4 fifth paragraph, generate signals representative and corresponding to each distinct physiological parameter, therefore different modes for the different generating of signals) comprising an amperometric mode to perform a amperometric measurement, a potentiometric mode to perform a page 8, second paragraph, the listed measurements; see page 4 fifth paragraph, the one sensor performs the different measurements, therefore different modes).
As to Claims 13-16, 18, 20, and 21, the prior art of record does not teach the reconfigurable electrochemical biosensor of base claim 13, including the following in combination with all other limitations of the base claim:
…
a single potentiostat circuit operable to perform a plurality of electrochemical detection techniques using one of at least three modes implementable by the single potentiostat circuit comprising (i) an amperometric mode to perform an amperometric measurement, (ii) a potentiometric mode to perform a potentiometric measurement, and (iii) electrochemical impedance spectroscopy (EIS) mode, wherein the single potentiostat circuit comprises:
two working electrodes (WE), with each WE addressable on a separate channel, 
two resistive feedback transimpedance amplifiers (RFTIA), eachRFTIA connected to a respective WE, wherein each RFTIA has an independently adjustable gain and bandwidth, and wherein at least one of the two RFTIA is deactivatable based on a selected mode of the at least three modes of the implementable by the single potentiostat circuit,
a reference electrode (RE), with the RE addressable on a separate channel,
a counter electrode (CE), with the CE addressable on a separate channel, and
a plurality of amplifier circuits connected to one or more of the RE or outputs, wherein the plurality of amplifier circuits are deactivatable based on a selected mode of the at least three modes of the implementable by the single potentiostat circuit;
a microcontroller in communication with the single potentiostat circuit, wherein the microcontroller is configured to regulate power to control switching of the at least three modes implementable by the single potentiostat circuit; …
As to Claims 27, 28, and 31-38, the prior art of record does not teach the reconfigurable electrochemical biosensor of base claim 13, including the following in combination with all other limitations of the base claim:
…
a reconfigurable electrochemical biosensing circuit configured to perform a plurality of measurement techniques in a plurality of modes comprising (i) an amperometric mode to perform an amperometric measurement, (ii) a potentiometric mode to perform a potentiometric measurement, and (iii} electrochemical impedance spectroscopy (EIS) mode to perform an EIS measurement, the reconfigurable electrochemical biosensing circuit comprising:
a single potentiostat circuit, comprising (i) two working electrodes (WE), with each WE addressable on a separate channel (ii) two resistive feedback transimpedance amplifiers (RFTIA), each RFTIA connected to a respective WE, wherein each RFTIA has an independently adjustable gain and bandwidth, and wherein at least one of the two RFTIA is deactivatable based on a selected mode of the at least three modes of the implementable by the reconfigurable electrochemical biosensing circuit (iii) a reference electrode (RE), with the RE addressable on a separate channel, (iv) a counter electrode (CE), with the CE addressable on a separate channel and (v) a plurality of amplifier circuits connected to one or more of the RE or outputs, wherein the plurality of amplifier circuits are deactivatable based on a selected mode of the at least three modes of the implementable by the single potentiostat circuit,
a microcontroller in communication with the single potentiostat circuit the microcontroller configured to regulate power to control switching of the at least three modes implementable by the single potentiostat circuit, …

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        09/10/2021